
	
		III
		112th CONGRESS
		1st Session
		S. RES. 123
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Casey (for himself
			 and Mr. Toomey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending ACHIEVA on its 60th anniversary
		  of providing strong advocacy for and innovative services to children and adults
		  with disabilities and the families of those children and adults in the State of
		  Pennsylvania and designating the week of March 26 through April 2, 2011, as
		  Celebrating ACHIEVA's 60th Anniversary Week.
	
	
		Whereas ACHIEVA, formerly known as Arc Allegheny, is the
			 premier provider of lifelong support and advocacy services for children and
			 adults with disabilities and the families of those children and adults in
			 Western Pennsylvania;
		Whereas more than 10,000 children and adults with
			 disabilities and the families of those children and adults rely on ACHIEVA to
			 provide early intervention, family support, advocacy, respite, vocational,
			 recreational, residential, protective, and future planning services;
		Whereas the innovative services provided by ACHIEVA have
			 been featured as models and best practices by State, local, and national media
			 and have been replicated nationally and internationally;
		Whereas the traditional family values espoused by ACHIEVA
			 coupled with the best practice services provided by ACHIEVA propel ACHIEVA to
			 the top tier of organizations providing support for people with
			 disabilities;
		Whereas ACHIEVA has been the leader in Western
			 Pennsylvania in advocating for and protecting the rights of children and adults
			 with disabilities;
		Whereas family members of children with disabilities
			 founded ACHIEVA in 1951 as a means of protecting the rights of their sons and
			 daughters to live fulfilling and inclusive lives in their respective
			 communities;
		Whereas the dreams of the founders of ACHIEVA continue to
			 provide the focused mission and vision that drive all of the work ACHIEVA
			 carries out on behalf of its constituents; and
		Whereas the dedicated volunteers who have provided
			 organizational leadership to ACHIEVA and the dedicated staff members of ACHIEVA
			 who support children and adults with disabilities and the families of those
			 children and adults also deserve to be honored on the 60th Anniversary of
			 ACHIEVA: Now, therefore, be it
		
	
		That the Senate—
			(1)commends ACHIEVA
			 on its 60th anniversary of providing strong advocacy for and innovative
			 services to children and adults with disabilities and the families of those
			 children and adults in the State of Pennsylvania; and
			(2)designates the
			 week of March 26 through April 2, 2011, as Celebrating ACHIEVA's 60th
			 Anniversary Week.
			
